Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 1/09/22.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheets filed 1/09/22 are entered but are objected to for the reasons set forth below.

The disclosure is objected to because of the following informalities: the specification and drawings use reference numbers 30 and 31 for both the adjustment members and threaded sleeves.  
Appropriate correction is required.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at lines 17+, the language “through slidably coupling…” is unclear.
In claim 1 at the fifth to last line, “said control arm” lacks antecedent basis.
In claim 4, at line 2 the language “ at least one of each of” is unclear.  The examiner suggests deleting “each of”.
In each of claims 5-7, it appears applicant inadvertently omitting striking “4” form the dependency.  As a result the claims are indefinite.  For purposes of applying prior art claim 5 will be treated as depending from a claim 1 and claims 6 and 7 will be treated  as depending from claim 5.
It is not clear how claims 12 and 13 further limit as it appears that the limitations of claims are already presented in claim 1?

Claims 1-7 and 12-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,290,291 to Kojima.
An adjustable bicycle seat 12 is provided as first and second seat bodies 16a/16b spaced to provide a channel there between.  An adjustment assembly 18 is provided including two adjustable members 58a/b provided as threaded sleeves/nuts held by retentions members/holes 48a/b and a rotatable adjustor wheel 54 which turns threaded shafts 56a/b.  An elongated guiding arm 26 having a curved configuration is provided and engages sliding slots of extension members 50a/b. A control arm 22 is provide at the front of retention arms 24 of the seat and the guiding arm 26 affixed at two end portions to the rear of the retention arms 24.  The control arm retains the width of the adjustment channel while the guiding arm 26 is slid in slots of extension members 50a/b.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,290,291 to Kojima in view of U.S. 2003/0038515 to Martin et al.
Kojima provides each of the elements of the claims as noted above except for the specifics of the adjustable members and adjustor.
Martin teaches an adjustable bicycle seat 10 is provided as first 50 and second seat bodies 100 spaced to provide a channel there between.  Internally threaded turnbuckle 20 or 70 is provided to adjust screws 60/80 or 30/110. 
It would have been nothing other than an obvious choice of design at the time of the effective filing date of the invention to have substituted the internally threaded turnbuckle 20 or 70 and adjustment screws 60/80 or 30/110 of Martin for the adjustable assembly 18 of Kojima.
	It would have nothing other than an obvious substitution of one known adjustor assembly for another absent which preforms the same function in substantially the same manner absent any unexpected or unpredictable results. Further, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the arts. In re Einstein, 8 USPQ 167. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able rotate an adjustor in one direction to separate the seat halves and in the opposite direction to bring the seat halves closer to one another.
	
Applicant's arguments filed 1/09/22 have been considered but they are not fully persuasive. 
The arguments that Kojima fails to provide the first and second extension members having a sliding slot slidably mounted to end portions of a curved guiding arm are not persuasive.
Kojima provides the elements as noted in the above rejection and marked up figure below.
 
    PNG
    media_image1.png
    1289
    964
    media_image1.png
    Greyscale


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636